UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4655



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD OLTON, a/k/a Bobby, a/k/a O.B.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
Senior District Judge. (3:03-cr-00127-1)


Submitted:   June 6, 2007                   Decided:   July 10, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sofie W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant. Gretchen C.F. Shappert, United States
Attorney, Jonathan A. Vogel, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Olton was convicted by a jury of one count of

conspiracy to possess with intent to distribute cocaine, cocaine

base, and heroin, in violation of 21 U.S.C. § 846 (2000), one count

of possession with intent to distribute cocaine and heroin, in

violation of 21 U.S.C. § 841 (2000), one count of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000), and one count of possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)

(2000).   Olton appeals the district court’s judgment, entered

pursuant to the jury’s verdict.    Although Olton does not contest

his sentence, he does challenge his convictions. For the following

reasons, we affirm.

          Olton first claims that the district court erred in

denying his motion to suppress because the stop of his car was not

based on reasonable suspicion.     This court reviews the factual

findings underlying a motion to suppress for clear error, and the

district court’s legal determinations de novo.     See Ornelas v.

United States, 517 U.S. 690, 699 (1996). When a suppression motion

has been denied, this court reviews the evidence in the light most

favorable to the government.     See United States v. Seidman, 156
F.3d 542, 547 (4th Cir. 1998).    We have reviewed the briefs, the

transcript of the hearing on the motion, and the other materials




                               - 2 -
submitted by the parties, and conclude that the district court did

not err in denying Olton’s motion to suppress.

            Olton    also   challenges   whether    there   was   sufficient

evidence to convict him under 18 U.S.C. § 924(c) and 21 U.S.C.

§ 841(b)(1)(b).      A defendant challenging the sufficiency of the

evidence faces a heavy burden.      United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997).        A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.      Glasser v. United States, 315 U.S. 60, 80 (1942).                 In

determining whether the evidence in the record is substantial, this

court views the evidence in the light most favorable to the

government,    and    inquires   whether   there    is   evidence   that   a

reasonable finder of fact could accept as adequate and sufficient

to establish a defendant’s guilt beyond a reasonable doubt. United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).              In

evaluating the sufficiency of the evidence, this court does not

review the credibility of the witnesses and assumes that the jury

resolved all contradictions in the testimony in favor of the

government.    United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).

            To establish a violation of 18 U.S.C. § 924(c), the

government must prove that the firearm “furthered, advanced, or

helped forward a drug trafficking crime.”          United States v. Lomax,

293 F.3d 701, 705 (4th Cir. 2002).           Factors that might lead a


                                   - 3 -
reasonable trier of fact to conclude that the requisite nexus

existed between the firearm and the drug offense include: “‘the

type of drug activity that is being conducted, accessibility of the

firearm, the type of weapon . . . , whether the gun is loaded,

proximity to drugs or drug profits, and the time and circumstances

under which the gun is found.’” Id. (quoting United States v.

Ceballos-Torres,    218 F.3d 409,     414-15      (5th     Cir.   2000)).

“Ultimately, the test is whether a reasonable jury could, on the

evidence presented at trial, find beyond a reasonable doubt that

possession of the firearm facilitated a drug trafficking crime

. . .; ‘in furtherance’ means that the gun afforded some advantage

(actual   or   potential,       real   or     contingent)      relevant     to   the

vicissitudes of drug trafficking.”              United States v. Lewter, 402
F.3d 319, 322 (2d Cir. 2005).

            Moreover,    the    elements       of   a   §   841(a)   offense     are:

“(1) possession of the narcotic controlled substance, (2) knowledge

of the possession, and (3) intent to distribute the narcotic

controlled substance.” United States v. Randall, 171 F.3d 195, 209

(4th Cir. 1999).        The possession element may be established by

proof of actual or constructive possession.                  Burgos, 94 F.3d at

873; United States v. Rusher, 966 F.2d 868, 878 (4th Cir. 1992).

“A person has constructive possession of a narcotic if he knows of

its presence and has the power to exercise dominion and control

over it.”    United States v. Schocket, 753 F.2d 336, 340 (4th Cir.


                                       - 4 -
1985).   Our review of the record leads us to conclude that the

evidence presented to the jury was sufficient to prove that Olton

possessed   with   intent   to   distribute   cocaine   and   heroin;   and

possessed a firearm in furtherance of a drug trafficking crime.

            For the reasons stated herein, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 5 -